” : Case 4:11-cr-00150-DCB-LCK Document 814 Filed 02/12/19 Page 1of 4
k UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA |-—4—Fiteo tones

__ RECEIVED copy

 

 

FEB 12 2019

CLERK US DISTRICT COURT
BY OF ARIZONA
: DEPUTY

United States of America,

 

 

 

Plaintiff, |

 

 

VS. VERDICT .

Heraclio Osorio-Arellanes CR 11-00150-TUC-DCB

Defendant.

Me Ne Nee Ne Ne Ne Ne Ne es

 

WE THE JURY, FIND THE DEFENDANT, HERACLIO OSORIO-ARELLANES,

COUNT ONE
As charged in Count One of the Indictment, (First Degree Murder)

Not Guilty

| Y Guilty:

COUNT TWO
As charged in Count Two of the Indictment, (Second Degree Murder)

Not Guilty

KX Guilty

Unable to Agree

Ifyou find the Defendant “guilty” of “second degree murder”, DO NOT complete the
next portion of the verdict form as to Count 2. In other words, complete the next portion
ONLY if you find the defendant “not guilty” of “second degree murder” or you are unable
to decide. . .

 

Page 1 of 4

 
Case 4:11-cr-00150-DCB-LCK Document 814 Filed 02/12/19 Page 2 of 4

Page 2 of 4 - Verdict OSORIO-ARELLANES

i

On the lesser-included offense of “voluntary manslaughter” we, the jury find the
Defendant:

Not Guilty
Guilty

If you find the Defendant “guilty” of “voluntary manslaughter”, DO NOT complete
the next portion of the verdict form as to Count 2. In other words, complete the next portion

_ ONLY if you find the defendant “not guilty” of “voluntary manslaughter”.

 

On the lesser-included offense of “involuntary manslaughter”: We, the jury find the
Defendant: ,

Not Guilty

Guilty

COUNT THREE
As charged in Count Three of the Indictment, (Conspiracy to Interfere with
Commerce by Robbery) :

Not Guilty

XK Guilty

COUNT FOUR
As charged in Count Four of the Indictment, (Attempted Interference with Commerce
by Robbery)

Not Guilty

Guilty
Case 4:11-cr-00150-DCB-LCK Document 814 Filed 02/12/19 Page 3 of 4

Page 3 of 4 - Verdict OSORIO-ARELLANES

COUNT FIVE
As charged in Count Five of the Indictment, (Assault on U.S. Border Patrol Agent
Brian Terry)

Not Guilty

we _ Guilty

COUNT SIX
As charged in Count Six of the Indictment, (Assault on U.S. Border Patrol Agent
William Castano)

Not Guilty
V __ Guilty

COUNT SEVEN
As charged in Count Seven of the Indictment, (Assault on U.S. Border Patrol Agent
Gabriel Fragoza)

Not Guilty

» Guilty

COUNT EIGHT
As charged in Count Eight of the Indictment, (Assault on U.S. Border Patrol Agent
Timothy Keller)

Not Guilty

| Xx Guilty |
Case 4:11-cr-00150-DCB-LCK Document 814 Filed 02/12/19 Page 4 of 4

 

Page 4 of 4 - Verdict OSORIO-ARELLANES

COUNT NINE
As charged in Count Nine of the Indictment, (Carrying a Firearm in Furtherance of
a Crime of Violence)

Not Guilty

x Guilty

4 ao 9

Signature of Foreperson Date

 

 
